DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Applicant has amended the claims to read around the prior art at hand, further search and consideration is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0248469 Choi.
2.	Referring to claim 1, Choi teaches a display device comprising: a substrate, (Figure 5 #10); and a display element layer, (Figure 5 #20), disposed on the substrate, (Figure 5 #10), and emitting light, the display element layer including: a first electrode, (Figure 5 #11a), electrically connected to a portion of a first light emitting element, (Figure 5 #20); a second electrode, (Figure 5 #11b), electrically connected to another portion of the first light emitting element, (Figure 5 #20); and at least one insulating structure, (Figure 5 #18), disposed directly on both the first electrode, (Figure 5 #11a), and the second electrode, (Figure 5 #11b), and having a convex shape, (Figure 5 #18), protruding from the substrate, (Figure 5 #10), wherein the first light emitting element, (Figure 5 #20), is disposed in a space, (Figure 5 the area where #20 resides), of the at least one insulating structure, (Figure 5 #18).
3. 	Referring to claim 3, Choi teaches a display device of claim 1, wherein the space, (Figure 5 the area where #20 resides), of the at least one insulating structure is separated from outside of the at least one insulating structure, (Figure 5 #18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0248469 Choi in view of U.S. Patent Application
Publication No. 2007/0085105 Beeson et al.
4. 	Referring to claim 8, Choi teaches a display device of claim 1, but is silent with
respect to wherein the display element layer further includes a reflective layer disposed on a
surface of the at least one insulating structure and reflecting the light emitted from the first light
emitting element.
	Beeson et al. teaches a similar device in Figure 1b and Paragraphs 0015 and 0021,
wherein the display element layer further includes a reflective layer, (#158), disposed on a
surface of the at least one insulating structure, (#150), and reflecting the light emitted from the
first light emitting element, (#102).
	The claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains to combine the teachings of Beeson et al. with Choi because the
reflector allows the light to be directed to the area of desire for the design of the device while
increase the light efficiency, (Beeson et al. Paragraphs 0015 and 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0248469 Choi in view of U.S. Patent Application
Publication No. 2006/0226758 Sofue et al.
5. 	Referring to claim 10, Choi teaches a display device of claim 1, but is silent with respect to further comprising: a light conversion layer disposed on the display element layer and converting the light emitted from the first light emitting element.
	Sofue et al. teaches a similar device in Figure 1 and Paragraphs 0060-0080, a light conversion layer disposed on the display element layer and converting the light emitted from the first light emitting element.
	The claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains to combine the teachings of Sofue et al. with Choi because a light conversion layer disposed on the display element layer and converting the light emitted from the first light emitting element allows for more fine tuning and universalness of device with regard to getting the desired color output required by the market; thereby increasing the market share.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
6.	Claims 2, 5-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with display device of claim 1, wherein the space of the at least one insulating structure is an empty space; a display device of claim 1, wherein the at least one insulating structure includes a first insulating structure and a second insulating structure adjacent to each other, and the first light emitting element is disposed in the space of each of the first insulating structure and the second insulating structure; and/or a display device of claim 8, wherein the reflective layer includes: a first reflective layer overlapping the first electrode; and a second reflective layer overlapping the second electrode, wherein the first reflective layer is electrically connected to the first electrode and the second reflective layer is electrically connected to the second electrode.
8. 	The prior art, (U.S. PUBS No. 2006/0226758), teaches a display device comprising: a substrate: and a display element layer disposed on the substrate and emitting light, the display element layer including: a first electrode electrically connected to a portion of a first light emitting element; a second electrode electrically connected to another portion of the first light emitting element; and at least one insulating structure disposed on the substrate having a convex shape protruding from the substrate, wherein the first light emitting element is disposed in a space of the at least one insulating structure, but is silent with respect to the above teachings in combination with the at least one insulating structure includes a hole through which the space is exposed to the outside of the at least one insulating structure.
9.	This combination has been found to not be anticipated or render obvious over the prior art, hence claim 4 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/25/22